     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 ALBANY DIVISION

CHRISTOPHER WHITMAN,                )
                                    )
            Petitioner,             )
                                    )                 Criminal Case No.
            v.                      )                 1:14-CR-1-1 (WLS)
                                    )
                                    )                 28 U.S.C. § 2255 Case No.
UNITED STATES OF AMERICA,           )                 1:19-CV-183 (WLS)
                                    )
            Respondent.             )
____________________________________)


     UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO VACATE
              HIS CONVICTION PURSUANT TO 28 U.S.C. § 2255

       Over the span of approximately four years beginning in 2008, Christopher Whitman

concocted a scheme to defraud the United States of approximately $20 million. He did so by

bribing several employees of the Marine Corps Logistics Base (MCLB) in Albany, Georgia, to

steer lucrative trucking contracts to his small trucking company, United Industrial of Georgia, Inc.,

also known as United Logistics (ULOC).           Whitman then overbilled the government and

shortchanged the truckers whom he hired to move the loads to destination. Whitman also

concocted a scheme to steal more than 30 large pieces of construction equipment, worth more than

a million dollars, from the MCLB and paid bribes to two other base employees who assisted him

in that scheme.

       In 2014, Whitman, along with two former base employees, were indicted on various

charges including bribery, honest services wire fraud, theft and obstruction. After a six-week trial,

Whitman was convicted on all counts and sentenced to 264 months of imprisonment and restitution

of almost $19 million. Whitman now seeks to vacate his conviction, alleging, among other things,
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 2 of 24




that his counsel, Edward T. M. Garland of Garland, Samuel & Loeb, P.C., was constitutionally

ineffective due to conflicts of interest, that he lacked diligence in preparing Whitman’s defense,

and that he failed to object to an alleged sentencing error. Whitman further asserts that he did not

receive a fair trial, claiming that a juror was bribed, albeit in his favor. Finally, Whitman claims

that he was denied due process and access to the courts when he was prevented from filing a Rule

33 motion.

       All of Whitman’s claims are without merit. Whitman has failed to demonstrate that his

defense counsel’s performance was constitutionally deficient—outside the wide range of

reasonable professional assistance—and that he was prejudiced by counsel’s alleged deficient

performance. See Strickland v. Washington, 466 U.S. 668, 687 (1984). Accordingly, Whitman’s

motion should be denied without a hearing.

I. Factual & Procedural Background

       Prior to indictment, the government provided defense counsel, Edward Garland, and one

of his partners with a reverse proffer detailing its theory of the prosecution and the evidence in

support thereof. Based on the proffer, defense counsel requested that the government give the

presentation a second time—this time with Whitman present. Subsequently, the parties engaged

in extensive plea discussions, which ultimately led to the government offering to let Whitman

plead guilty to a single count of bribery. Whitman was then given a deadline by which to accept

the government’s plea offer. As Whitman now admits, his attorney advised him to take the plea

offer given the substantial evidence of Whitman’s guilt amassed by the government. Whitman

rejected the advice of his legal counsel, declined the government’s plea offer and proceeded to

trial, where he was convicted on all counts, including 43 counts of honest services wire fraud, four




                                                 2
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 3 of 24




counts of bribery, one count of theft of government property, four counts of obstruction, and one

count of destruction of records.

       As alleged and summarized in the first superseding indictment, Whitman concocted the

transportation and theft schemes at the MCLB, which he carried out from 2008 to 2012. Dkt. 75.

The evidence at trial established—and the verdict verifies that the jury had no trouble

concluding—that Whitman himself conceived of the schemes and paid more than $1 million in

cash, collector items, housing payments, automobiles, and other things of value to MCLB officials

to execute them. The evidence also established that Whitman labored relentlessly to conceal his

schemes by falsifying government documents, structuring financial transactions, forging checks,

threatening those who questioned his practices, attempting to start a second brokerage as a shell,

disguising bribes as transportation costs and business loans, lying to anyone who asked about his

business, burning boxes full of documents, and encouraging his co-conspirators to delete text

messages and lie to law enforcement.

       This corruption and fraud catapulted Whitman’s company, ULOC, from a company with

less than $20 and a few truck trailers in June 2008, to the number one transportation provider at

MCLB barely a year later. Whitman’s corruption and fraud generated more than $37 million in

government billings in less than four years, leading others to believe that ULOC was a large

trucking company with substantial assets, not the modest Albany truck yard with a small trailer for

an office that it actually was. Whitman himself benefited enormously from his crimes, acquiring

98 real estate parcels worth more than $11 million, in addition to enjoying luxury vehicles, gold,

and expensive meals.

       Whitman appealed his conviction to the Eleventh Circuit, which affirmed. United States

v. Whitman, 887 F.3d 1240, 1243 (11th Cir. 2018). He then filed a petition for a writ of certiorari


                                                3
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 4 of 24




in the Supreme Court, which denied his petition on February 25, 2019. Whitman v. United States,

139 S. Ct. 1276 (2019). Whitman was represented by the Garland law firm throughout the appeals

process. On October 21, 2019, Whitman filed his motion to vacate his conviction pursuant to 28

U.S.C. § 2255. It should be denied in its entirety.

II. Whitman’s Claims

          Whitman asserts as many as six grounds for relief, all of which are related to claims of

ineffective assistance of counsel based on his attorney’s alleged conflicts of interest and deficient

performance. Whitman asserts that his attorney, Edward Garland, encouraged him to enter into a

plea agreement with the government because of Garland’s own financial interests and not because

it was in the best interest of Whitman himself. There is no evidence to support his claim, and,

even if it were true, Whitman did not enter into a plea agreement. Therefore, no ineffectiveness

claim can lie there. Whitman also asserts that his attorney’s assumption that he would forgo trial

resulted in a lack of preparation, which caused him to forgo viable defenses at trial. Whitman’s

unsupported allegations are belied by the veritable army of attorneys who participated in his

defense, before, during, and after trial. Moreover, forgoing the supposed defenses that Whitman

now claims should have been asserted would have been a reasonable tactical decision for his

counsel to make, falling well within the wide range of competent performance presumed by the

courts.

          Whitman also asserts ineffective assistance of counsel based on an actual conflict of

interest stemming from the retention of Ms. Joyce Singer-Capek by his former assistant, Kelli

Durham, who subsequently testified against Whitman at trial. Whitman alleges that, pursuant to

Edward Garland’s advice, he agreed to pay Ms. Singer-Capek $100,000 to retain her services for

Ms. Durham. He further alleges that this representation created an impermissible conflict with his


                                                  4
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 5 of 24




subsequent retention of Douglas R. Thompson, whom Whitman had hired to handle tax matters

for himself, his wife and their company. Whitman claims, incorrectly, that Ms. Singer-Capek had

privileged insight into his criminal case because Mr. Thompson was Ms. Singer-Capek’s “partner”,

which made Ms. Singer-Capek’s representation of a government witness against him a conflict of

interest. It may be that Whitman’s tax attorney had a potential conflict that should have precluded

his representation of Whitman while Ms. Singer-Capek was representing Ms. Durham; however,

as explained below, Whitman knowingly waived any conflict associated with Ms. Singer-Capek’s

representation of Kelli Durham.       There was no conflict associated with Edward Garland’s

representation of Whitman.

       In yet another attempt to make out an ineffective assistance of counsel claim, Whitman

alleges that Mr. Garland failed to alert the trial court to bribery of a juror out of his own financial

interests, but fails to demonstrate that a juror was actually bribed and fails to explain how it would

be in his attorney’s financial interest to allow the bribery to proceed undetected. Whitman also

claims that Edward Garland provided ineffective assistance of counsel on direct appeal, for many

of the same reasons articulated above. All of Whitman’s ineffective assistance claims fail. At

bottom, Whitman received his constitutionally mandated defense from a highly skilled, conflict-

free attorney throughout the legal process and he has failed to show otherwise.

       Finally, Whitman claims that the federal courts violated his due process rights and access

to the courts by refusing to allow him to proceed pro se in pursuing a Rule 33 motion and requiring

him to proceed with retained counsel on appeal. These claims are baseless and should be

summarily dismissed for the reasons discussed below.




                                                  5
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 6 of 24




III. Legal Standard

       The standard for weighing a claim of ineffective assistance of counsel is the two-part test

set forth by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). Under this

standard, a movant must show both that (1) his counsel’s performance was deficient, and (2) his

counsel’s deficient performance prejudiced the defense. Id. at 687. The court need not address

both components of the inquiry if an insufficient showing is evident on either of them. Id. To

demonstrate that a counsel’s performance was deficient, the defendant must show “that counsel

made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant

by the Sixth Amendment.” Id. at 687. To establish prejudice, the defendant must show that the

“counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” Id.

       Review of counsel performance for constitutional deficiency is conducted based on an

objective standard of reasonableness. The court’s review “must be highly deferential,” and view

the attorney’s “conduct from counsel’s perspective at the time,” rather than viewing counsel’s

choices with the benefit of hindsight. Id. at 689. The court begins its review with a “strong

presumption” that the conduct of counsel fell “within the wide range of reasonable professional

assistance.” Id. The defendant bears the burden of demonstrating to the court that “no competent

counsel would have taken the action that his counsel did take.” Chandler v. United States, 218

F.3d 1305, 1315 (11th Cir. 2000) (en banc).

        Deficient performance alone does not render representation ineffective; the defendant

must also demonstrate his defense was prejudiced by his attorney’s performance. Prejudice is

sufficiently proved when the defendant can “show that there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different.”


                                                  6
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 7 of 24




Strickland, 466 U.S. at 694. Reasonable probability is “sufficient to undermine confidence in the

outcome.” Id. Courts evaluate prejudice in view of the totality of the evidence, rather than any

alleged error in isolation. Id. at 695-96.

IV. Legal Argument

        1. Defense Counsel’s Alleged Financial Conflicts are Baseless

        Whitman alleges that his defense attorney, Edward Garland, had actual conflicts of interest

stemming from his personal financial interests and those of his acquaintances. The basis for this

claim seems to be that Whitman’s defense was expensive and that Edward Garland wanted to do

as little work as possible on the case to justify his fees. In cases involving counsel’s personal

interests competing with his client’s, ineffectiveness is governed by the Strickland standard as

articulated above. Mickens v. Taylor, 535 U.S. 162, 174-75 (2002); see also Cruz v. United States,

188 F. App’x 908, 913-14 (11th Cir. 2006) (unpublished).

        Whitman alleges that the Garland firm collected a multi-million dollar fee from Whitman

but never investigated alternative defenses such as illegal gratuity. Indeed, Whitman claims that

there was no scheme to defraud as his “actions were within what the business community

considered ‘honest dealing’ and ‘fair play.’” Dkt. 446 at 21. These baseless claims are contrary to

the evidence presented at trial and the jury’s verdict. The evidence at trial established that

Whitman paid more than a million dollars in cash, cars, and other things of value to three base

employees who steered trucking contracts to his firm (on which he overbilled the government by

nearly $20 million) and to two other base employees who helped him steal more than 30 large

pieces of construction equipment from the base. Whitman’s claim that this was just common




                                                 7
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 8 of 24




practice at the MCLB strains credulity and would not constitute a legal defense. Foregoing such

a defense was clearly within the objective standard of reasonableness as articulated in Strickland.

        Whitman also claims that the Garland law firm billed him more than the $2 million initially

thought to be sufficient for his defense, when his local counsel, Robert M. Margeson III, accessed

certain additional funds that had been escrowed for Whitman and his wife’s future use. Dkt. 446

at 13-14. However, Whitman fails to connect the cost of his legal defense to any lack of diligence

or performance on the part of his attorneys, and specifically, Edward Garland. Similarly, Whitman

alleges that “Mr. Garland’s colleagues and friends had received millions of dollars in fees and

commercial gains…” and that Edward Garland tried to convince Whitman to plead guilty and

avoid trial in order to make as much profit as possible. Id. at 15. But Whitman did not plead guilty.

Whitman went to trial, despite his attorney’s seasoned advice, and was convicted on all counts. 1

        Nothing Whitman claims that his attorney did because of his alleged personal financial

interests—claims for which Whitman provides little or no support—comes close to deficient

performance of counsel under the highly deferential Strickland standard. With regard to Mr.

Garland’s recommendation that his client accept the government’s plea offer, no claim of

ineffective assistance can lie under either prong of the Strickland analysis. Mr. Garland no doubt

recognized the strength of the government’s case against his client, especially after the

government’s reverse proffer, making the decision to pursue and recommend a plea well “within

the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689. Further,




1
 Whitman would have been well served had he heeded his counsel’s advice to enter into a plea agreement
with the government as he would have been able to plead guilty to a single count of bribery, which has a
statutory maximum of 15 years’ imprisonment. Instead of listening to his highly regarded criminal defense
attorney’s advice, Whitman listened to “God”, Dkt. 446 at 15, and proceeded to trial, after which he was
sentenced to 22 years in prison.


                                                   8
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 9 of 24




because Whitman did not actually enter into the plea agreement that he claims his attorney

improperly pressured him to accept, there can be no prejudice. See id. at 694.

       Assuming arguendo that Edward Garland did have an actual conflict as to his own financial

interests, Whitman’s claims of ineffective assistance still fall short of showing adverse effect.

Whitman would have to show that a reasonable defense or strategy was forgone by Mr. Garland,

and that there was a link between the decision to forego the defense or strategy and the conflict.

See Pegg v. United States, 253 F.3d 1274, 1278 (11th Cir. 2001).

       To be sure, Whitman raises a number of defenses his attorney chose not to raise. Most,

however, were not reasonable given the facts of the case. For example, given the bribes totaling

more than a million dollars and the nearly $20 million of ill-gotten gains involved in the case, it’s

entirely reasonable that Mr. Garland chose to forego trying to justify his client’s conduct as

“penny-ante in-kind payments that functionally are tips for good services.” Dkt. 446 at 20. Even

assuming some of the alternate courses of action Whitman suggests were reasonable, Garland’s

decision to forego those alternative courses of action do not fall outside the range of reasonable

professional assistance. Ultimately, it was just a reasonable judgment call to choose the theory of

defense that was pursued at trial. As such, Whitman has failed to establish either deficient

performance or adverse effect.

       2.   Defense Counsel was not Ineffective due to Conflicts of Interest

       Whitman also claims that his assistant’s retention of a criminal defense attorney affiliated

with the firm that Whitman retained to handle his tax matters, was an impermissible conflict of

interest that rendered Garland’s representation of Whitman constitutionally deficient.            As

explained below, that is simply not the case. Moreover, Whitman’s allegations do not satisfy the



                                                 9
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 10 of 24




requisite showings of deficient performance, prejudice, or actual conflicts of interest by his defense

counsel as the record is completely devoid of any evidence that it adversely affected Edward

Garland’s representation of Whitman.

        When ineffective assistance of counsel is based upon an attorney’s alleged conflict, the

inquiry is altered slightly. If an alleged conflict stems from obligations to concurrent or former

clients, prejudice to the defendant is presumed if he can meet a two part test identified in Cuyler

v. Sullivan, 446 U.S. 335 (1980). Assuming competing client interests, the defendant must show

“first, that his attorney had an actual conflict of interest, and second, that the conflict adversely

affected counsel’s performance.” Pegg, 253 F.3d at 1277 (citing Ferund v. Butterworth, 165 F.3d

839, 858 (11th Cir. 1999) (emphasis original)); see also Cuyler, 446 U.S. at 348. The defendant

need not show the outcome of the trial would have been different; demonstrating a conflict’s

adverse effect on counsel’s performance is sufficient ground for a violation of the defendant’s

Sixth Amendment rights. Pegg, 253 F.3d at 1278 (citing McConico v. Alabama, 919 F.2s 1543,

1548 (11th Cir. 1990).

        Demonstrating an actual conflict of interest requires two showings; the defendant must

show more than “a possible, speculative, or merely hypothetical conflict.” Reynolds v. Chapman,

253 F.3d 1337, 1342-43 (11th Cir. 2001) (quoting Lightbourne v. Dugger, 829 F.2d 1012, 1023

(11th Cir. 1987)). First, the defendant must “point to specific instances in the record to suggest an

actual conflict or impairment of their interests… Appellants must make a factual showing of

inconsistent interests….” Id. at 1343 (quoting Smith v. White, 815 F.2d 1401, 1404 (11th Cir.

1987)). Second, the defendant must “demonstrate that the attorney made a choice between

possible alternative causes [sic] of action, such as eliciting (or failing to elicit) evidence helpful to

one client but harmful to the other. If he did not make such a choice, the conflict remain(s)


                                                   10
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 11 of 24




hypothetical.” Id. (quoting Smith, 815 F.2d at 1404). If the attorney does not act in a way that

reflects the reality of his inconsistent interests, there is no actual conflict of interest. Id. at 1344.

        If an actual conflict is identified, the court evaluates whether there was an adverse effect

on the defense with a three pronged test set forth in Pegg. To prove adverse effect, the defendant

“must show: (1) the existence of a plausible alternative defense strategy or tactic that might have

been pursued; (2) that the alternative strategy or tactic was reasonable under the facts; and (3) a

link between the actual conflict and the decision to forgo the alternative strategy of defense.” Pegg,

253 F.3d at 1278 (citing Freund, 165 F.3d at 860).

        Whitman has failed to identify any actual conflict on the part of his defense counsel,

Edward Garland. Moreover, Whitman knowingly waived any potential conflict that his other

attorney may have had. After retaining the Garland law firm to represent him in the criminal

matter, Mr. Garland suggested to Whitman that he assist in the retention of defense counsel for

Whitman’s assistant, Kelli Durham, who was also a target of the government’s investigation.

Edward Garland recommended that Ms. Durham retain the services of Janice Singer-Capek, a

well-regarded criminal defense attorney whom he had worked with in the past, and that Whitman

pay for such representation. Ms. Durham officially retained Ms. Singer-Capek in June 2012.

According to Whitman, he agreed to pay Ms. Singer-Capek $100,000 for this representation and

understood that her representation and obligations were solely to Ms. Durham.

        As part of his representation of Whitman, Edward Garland also recommend that Whitman

retain Douglas R. Thompson of Thompson & Singer, P.A., to handle his criminal tax matters.

Whitman followed his counsel’s advice and retained Mr. Thompson to represent Whitman, his

wife and their company, ULOC, regarding unpaid state and federal taxes.




                                                   11
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 12 of 24




       After representing Ms. Durham for approximately six months, during which time there was

very little activity, Ms. Singer-Capek discovered that her partner, Mr. Thompson, had begun

representing Whitman, his wife and their business on tax matters. Contrary to Whitman’s claims,

Ms. Singer-Capek and Mr. Thompson did not share “confidential and privileged” information

about Whitman. Dkt. 446 at 17. Although the two attorneys practiced under the same firm name,

they were not “partners” in the traditional sense. They had their own completely separate law

practices and were affiliated in name only and through the use of shared office space. They did

not share revenue and each attorney had their own server so they did not have access to each other’s

client files. Moreover, the two had never discussed the details of Mr. Thompson’s representation

of Whitman, his wife, or their business regarding their tax issues. See Exhibit A (Affidavit of

Janice Singer-Capek).

       Nevertheless, Ms. Singer-Capek immediately informed all of the parties of the actual or

potential conflict of interest that existed with her representation of Ms. Durham and Mr.

Thompson’s representation of Whitman and his wife regarding their tax issues. Ms. Singer-Capek

advised Ms. Durham of the situation, after which Ms. Durham requested that Ms. Singer-Capek

continue her representation despite the potential conflict. Mr. Garland similarly advised Whitman

and his wife of the actual or potential conflicts associated with Ms. Singer-Capek’s representation

of Ms. Durham and they too agreed to waive any conflicts in order to permit the representation.

Accordingly, in February 2013, Whitman and the other parties executed an agreement waiving any

actual or potential conflicts. Exhibit A. In doing so, Whitman attested to the following:

       “I have read the contents of this letter and I understand it fully. I know of the
       conflicts and the dangers. I have also consulted with separate counsel and after
       doing so, hereby waive any and all conflicts, agree to be responsible for Ms.
       Durham’s legal fee and request that with the exception of Janice Singer-Capek,
       Thompson & Singer, P.A., its successors ans [sic] assigns and specifically Douglas


                                                12
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 13 of 24




       R. Thompson and Baxter Thompson continue representing me in the tax matters
       for which they have been retained.”
As such, Whitman’s claims of an impermissible conflict are without merit. First, he has failed to

identify any conflict that Edward Garland may have had. Indeed, any potential conflict rested with

his tax counsel; however, to the extent that an actual or potential conflict existed there, he

knowingly waived such a conflict. See United States v. Ross, 33 F.3d 1507, 1524 (11th Cir. 1994)

(“Even where an actual conflict exists subjecting the attorney to disqualification, the client may

waive this conflict of interest and elect to have the attorney continue representation, so long as the

waiver is knowing, intelligent and voluntary.”); United States v. Garcia, 447 F.3d 1327, 1337

(11th Cir. 2006).

       Nevertheless, Whitman claims that this conflict between his tax attorney and Ms. Durham’s

counsel, Ms. Singer-Capek, which he knowing waived in early 2013, rendered Mr. Garland’s

representation of Whitman constitutionally defective. However, Whitman has failed to establish

the requirements enunciated in Cuyler—first, that his attorney had an actual conflict of interest,

and second, that the conflict adversely affected counsel’s performance. To demonstrate that

Edward Garland had an actual conflict, Whitman would have to show that Mr. Garland represented

other clients with inconsistent interests, and that Mr. Garland chose the interests of another client

over his. See Smith, 815 F.2d at 1404. Mr. Garland represented only Whitman; there was no other

client for Edward Garland to choose. Further, if as Whitman claims, Mr. Garland sought to place

Ms. Durham with Ms. Singer in order to keep her from damaging Whitman’s case, it demonstrates

that his loyalty was to Whitman, regardless of the outcome of that strategy. 2 Finally, assuming for



2
 Contrary to Whitman’s allegation, Ms. Singer-Capek was never “Mr. Garland’s co-counsel” and never
owed Whitman an “unwaivable duty.” Dkt. 446 at 18. Ms. Singer-Capek represented Whitman’s assistant,
Kelli Durham, and when her interests diverged from those of Whitman, Ms. Singer-Capek’s duties were to
Ms. Durham, not to Whitman.


                                                 13
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 14 of 24




the sake of argument that there was in fact a conflict, the record is completely devoid of any

evidence that it adversely affected the Garland firm’s representation of Whitman. As such,

Whitman’s claim of ineffective assistance of counsel due to an impermissible conflict is without

merit and should be dismissed.

       3. Defense Counsel was not Ineffective due to Undiligent Preparation

       Whitman’s assertion that his attorney was unprepared, thus depriving him of his right to

effective counsel, is similarly without merit. His allegations demonstrate his regret at paying what

he considers to be high attorney’s fees, but indicate nothing about his counsel’s diligence and

effectiveness. Whitman makes the assumption that his attorney was unprepared for trial after

Whitman declined to enter into a plea agreement with the government; however, there is nothing

in the record to support this claim. Indeed, just the opposite is true. As such, Strickland again

forecloses Whitman’s claim for relief.

       Under Strickland’s first prong, Whitman must show deficient performance by counsel,

which he has failed to do. 466 U.S. at 687. There is nothing in the record to support Whitman’s

assertion that the Garland law firm was not diligent in its defense of Whitman before, during or

after trial. Whitman was represented by multiple attorneys including Edward Garland, Matthew

D. Daley, John A. Garland, Donald F. Samuel, Robert M. Margeson III, and Leigh Ann Flynn

among them, throughout the proceedings. The firm represented Whitman and his wife pre-

indictment during which time it lobbied the government against charging Whitman’s wife, Becky

Whitman, who was never charged in the case. The firm represented Whitman post-indictment at

the arraignment and subsequent detention hearing. Prior to trial the defense filed motions in limine

(Dkt. 101, 115) and, during the six-week trial, represented Whitman zealously by making timely

objections and cross-examining the government’s witnesses at length. Indeed, there is no evidence


                                                14
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 15 of 24




to support Whitman’s claim of a “total deprivation of counsel”, Dkt. 446 at 14, and that he did not

get what he paid for.

        Nevertheless, Whitman claims that Edward Garland was unprepared for trial and that he

failed to investigate certain defenses claiming, without support, that he “neither investigated the

facts nor researched the law.” Id. at 20. When a failure to investigate is the basis of an ineffective

assistance claim, as Whitman alleges here, “the decision not to investigate must be directly

assessed for reasonableness… applying a heavy measure of deference to counsel’s judgments.”

Strickland, 446 U.S. at 691. That reasonableness is influenced by what the defendant tells counsel.

Id. Notably, “when the facts that support a certain potential line of defense are generally known

to counsel because of what the defendant has said, the need for further investigation may be

considerably diminished or eliminated altogether.” Id. Whitman acknowledges in his motion that

he “explained to Mr. Garland the essential events leading to the charges,” that he told his attorney

that the scheme was the idea of the MCLB employees who were involved, and that the culture of

MCLB-Albany facilitated such dirty dealings. Dkt. 446 at 20.

        Mr. Garland knew all he needed to know about Whitman’s proposed defenses because

Whitman told him. Moreover, Mr. Garland attempted to establish some of the proposed defenses

at trial—particularly that Whitman had been extorted by the employees at MCLB. That Mr.

Garland did not pursue all of these purported defenses or asserted some of them only as a last ditch

effort was a reasonable decision for him to make. Because Mr. Garland’s investigative and

strategic decisions were well within the bounds of reasonableness, his performance was not

deficient.

        Even if assuming arguendo that Mr. Garland’s performance was deficient, Whitman cannot

show prejudice under Strickland’s second prong. To prevail, Whitman must “affirmatively prove


                                                 15
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 16 of 24




prejudice,” and he cannot. Strickland, 466 U.S. at 693. Whitman cannot show the “reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. Importantly, none of the defenses Whitman claims his attorney should

have asserted alter the facts before the jury. At trial, multiple witnesses testified that Whitman

paid them bribes in exchange for the millions of dollars of transportation contracts and assistance

in stealing the construction equipment from the base. Whitman’s assistant, Kelli Durham, testified

that she falsified invoices and bills of lading at Whitman’s direction and others testified to

Whitman’s obstruction of the government’s investigation and destruction of evidence. Any effect

these foregone defenses could have had, therefore, would be “isolated” or “trivial.” Id. at 696.

       Further, Whitman’s attorney, in his opening, closing, and cross-examination of government

witnesses raised the issue of Whitman’s lacking intent to bribe and need to “pay to keep doing

business.” United States v. Whitman, 887 F.3d 1240, 1244-5 (2018). The jury did not buy it. When

Whitman raised the issue of this defense on appeal, the Eleventh Circuit took note of the district

court’s determination that there was “little, if any evidence in the record of the payments being

made as gratuit[ies].” Id. at 1245. It strains credulity to think that any further investigation would

have made any difference. The alleged omission or lack of investigation of such defenses had no

effect on the outcome of Whitman’s trial.

       4. Whitman’s Claims of Ineffective Assistance of Counsel at Sentencing and Errors
       by the Court in Calculating his Guideline are Baseless
       To succeed on a claim of ineffective assistance of counsel during the sentencing phase of

a trial, a petitioner “must show both incompetence and prejudice: (1) [P]etitioner must show that

counsel’s representation fell below an objective standard of reasonableness, and (2) [P]etitioner

must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. Chandler, 218 F.3d at 1312-13 (internal


                                                 16
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 17 of 24




quotation marks and citation omitted). Whitman has failed to establish either prong of the required

showing.

       Whitman alleges ineffective assistance of counsel based upon Edward Garland’s failure to

object to the court’s misapplication of United States Sentencing Guideline (USSG) §1B1.3 in

determining his sentence. He does not allege how §1B1.3 was misapplied, he merely states that

the court “overlooked” Amendment 790 to the USSG, and that his counsel should have objected

to the court’s omission. In support of these claims Whitman alleges that defense counsel failed to

present documentation at sentencing contrasting what other trucking companies had charged the

government with that charged by ULOC in order “to reflect the value the government received.”

Dkt. 450 at 24. Such information would have been irrelevant as the government established at

trial that Whitman billed the government more than $37 million during the relevant four year

period and that more than $17 million of that was due to fraud. Rates charged by other trucking

companies were irrelevant to the issues at sentencing and the determination of Whitman’s

Guideline.

       Whitman claims that the trial court erred by overlooking Amendment 790 to the USSG

regarding the determination of relevant conduct and “chose the wrong guidelines as a starting point

when conducting its 18 U.S.C. § 3553(a) analysis.” Id. Neither of these claims has any merit.

Whitman’s Guideline range was properly calculated by the Probation Office as reflected in the

final Presentence Investigation Report (PSR), Dkt. 214 at 13-14, which was adopted by the court

at sentencing. See September 10, 2015 Sentencing Transcript at 56-59. This calculation began

with a Base Offense level of 12 pursuant to USSG §2C1.1, which is the applicable guideline

section for bribery. The Base Offense level was then increased by several Specific Offense

Characteristics including: more than one bribe (+2), the loss to the government (+22), and that the


                                                17
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 18 of 24




offense involved a high-level decision maker (+4). The Guideline calculation was increased

further pursuant to two Adjustments including: organizer or leader (+4) and obstruction of justice

(+2). This resulted in an Adjusted Offense Level of 46; however, pursuant to Chapter 5, Part A of

the USSG, Whitman’s Total Offense Level was capped at 43.

       Although Whitman claims that the court erred in its calculation of his Guideline range, his

motion is directed at defense counsel and his alleged failure to object to the court’s Guideline

calculation. Dkt. 450 at 24. However, Whitman failed to identify how the Guideline calculation

was flawed or what the proper Guideline should have been. Moreover, defense counsel provided

the Probation Office with a three-page letter on August 18, 2015, lodging numerous objections to

the draft PSR including the loss calculation and the application of the Adjustment for high-level

decision maker, which he reiterated at sentencing. See Exhibit B.         These objections were

considered by both the Probation Office and the Court but ultimately rejected as unfounded.

       As indicated above, there is no foundation whatsoever for Whitman’s allegation that his

defense counsel “miscomprehended the law” as to sentencing and certainly nothing to indicate that

defense counsel’s representation of Whitman failed to meet the objective standard of

reasonableness as required by Strickland. 466 U.S. at 687. Accordingly, the Court should dismiss

Whitman’s claims regarding sentencing.

       5. There is no Evidence to Support Whitman’s Claim of Jury Tampering or
          Ineffective Assistance of Counsel Regarding that Claim
       Whitman further alleges, without factual support, that Edward Garland’s representation of

Whitman was constitutionally defective because he failed to inform the court of jury tampering.

Dkt. 446 at 14. More specifically, Whitman claims that during jury deliberations he learned from

his brother, Brain Whitman, that Brian had made arrangements to pay a juror $20,000 to insure



                                               18
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 19 of 24




that petitioner was not convicted at trial, and that Brain had made an initial down payment of $500

to the juror’s boyfriend. Whitman further claims that he told Mr. Garland about this information

who counseled him against informing anyone about a juror who was supposedly bribed in his

favor. Id. at 22-24. Whitman’s claims of jury tampering strain credulity and are unsupported by

any admissible evidence; however, even if accepted as true, they do not constitute constitutionally

deficient performance as Whitman cannot meet his heavy burden of demonstrating that “no

competent counsel would have taken the action that his counsel did take.” See Chandler, 218 F.3d

at 1315.

       Had the court heard Whitman’s allegation, if it did not dismiss the claim outright as the

last desperate reach of a defendant willing to pull out all the stops, a brief inquiry would have

revealed Whitman’s allegation was, in fact, false. Whitman’s brother, who Whitman claims

arranged the bribe, was interviewed by the Naval Criminal Investigative Service (NCIS) after

Whitman’s allegation was first revealed to the government nearly three years after the conclusion

of the trial. His brother denied any such conduct, stated he never met the juror, and said he had no

knowledge of anyone he knew giving money to her. See Exhibit C (NCIS Report of Investigation

23MAR18). Further, because the juror was allegedly bribed in Whitman’s favor, and he was

convicted on all counts, confidence in the verdict should remain unshaken.

       Even assuming Edward Garland conducted himself as Whitman alleges, and that not

informing the court of the supposed jury tampering did constitute deficient performance, Whitman

still falls woefully short of Strickland’s second prong; he cannot show prejudice resulting from

counsel’s strategic decision. If he is to succeed, Whitman must show a “reasonable probability”

that the result of his trial would have been different had counsel brought his claim of jury

tampering, in his favor, to the court’s attention. Strickland, 466 U.S. at 694. Indeed, nothing


                                                19
      Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 20 of 24




Whitman presents in his motion demonstrates any probability that he would not have been

convicted; his bald allegations do nothing to “undermine confidence in the outcome” of his guilt.

Id.

        Even if Whitman’s claim was colorable, the appropriate remedy is not the vacation of

petitioner’s conviction, but an evidentiary hearing to examine the claim. However, in order to

merit a hearing on his claim, “the petitioner must set forth specific facts which he is in a position

to establish by competent evidence.” Marchibroda v. United States, 368 U.S. 487, 495-96 (1962);

see also Wade v. United States, 504 U.S. 181, 186 (1992) (petitioner is required to make a

substantial threshold showing that he is entitled to such a hearing). The duty of the trial court to

investigate arises “only when the party alleging misconduct makes an adequate showing of

extrinsic influence to overcome the presumption of jury impartiality.” United States v. Barshov,

733 F.2d 842, 851 (11th Cir. 1984). An evidentiary hearing is unnecessary when the petitioner’s

allegations are “patently frivolous,” “based upon unsupported generalizations,” or “affirmatively

contradicted by the record.” Diveroli v. United States, 803 F.3d 1258, 1264 (11th Cir. 2015);

Rosin v. United States, 786 F.3d 873, 877 (11thc Cir. 2015); see also Hayden v. United States, 637

F. Supp. 1202, 1204 (S.D.NY. 1986) (evidentiary hearing on jury tampering charge not justified

in the absence of admissible evidence in support of the charge; hearsay is insufficient).

        It is true that in Remmer v. United States, 347 U.S. 227 (1954), the Supreme Court stated

that “[i]n a criminal case, any private communication, contact, or tampering directly or indirectly,

with a juror during a trial about the matter pending before the jury is, for obvious reasons, deemed

presumptively prejudicial.” Id. at 229. But in Remmer, there was little question that jury tampering

had been attempted because the juror reported it. Id. at 228. In Whitman’s case, the lynchpin of

the alleged scheme to bribe the juror, Whitman’s brother, told federal investigators that it never


                                                 20
     Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 21 of 24




happened, and no juror ever came forward to corroborate Whitman’s claim. Whitman’s story does

not add up and, as such, it should be disregarded by the Court.

       6. Whitman’s Claims of Due Process and Right to Counsel Violations are Baseless
          and Should be Dismissed
       Finally, Whitman claims that he was denied his constitutional right to due process and

access to the courts when he was not permitted to file his motion for new trial with the trial court

and because he was not permitted to proceed with his appeal pro se instead of being represented

by the Garland law firm. Neither claim has any merit.

       First, Whitman claims that he was denied the opportunity to file his Rule 33 motion to

vacate his conviction, thereby denying him due process. The basis of his motion was that he was

denied a fair trial because a juror had been bribed, albeit in his favor. Whitman did not attempt to

file his motion until early 2018, nearly three years after his conviction. However, by that time

Whitman’s appeal was pending before the Eleventh Circuit, which divested the district court of

jurisdiction to entertain his filing. See Fed. R. Crim. P. 33(b)(1) (“If an appeal is pending, the

[district] court may not grant a motion for a new trial until the appellate court remands the case.”);

see also Dkt. 432. Moreover, Whitman’s motion would have been untimely because it was not

based upon newly discovered evidence. See Fed. R. Crim. P. 33(b)(2). (“Any motion for a new

trial grounded on any reason other than newly discovered evidence must be filed within 14 days

after the verdict or finding of guilty.”). Whitman claims that he learned of the alleged jury

tampering while the jury was deliberating and prior to the verdict on March 3, 2015. As such,

Whitman had until March 17, 2015, not three years, in which to file his motion. Accordingly,

there was no denial of due process from his alleged inability to file his Rule 33 motion with the

Court in early 2018.




                                                 21
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 22 of 24




       Whitman also claims that he was denied access to the courts when he was not permitted to

proceed either on appeal or in the district court pro se. Again, Whitman’s claims are unfounded.

As indicated above, the district court lacked jurisdiction to hear Whitman’s claims during the

pendency of his appeal. Moreover, Whitman had retained Edward Garland and his firm to

represent him through trial and appeal. Edward Garland did so, providing effective representation

throughout and filing his appellate brief with the Eleventh Circuit on June 27, 2016. After briefing

was complete, oral argument was scheduled before the Circuit on March 7, 2018. It was not until

March 5, 2018—two days before oral argument in the Eleventh Circuit—that Whitman filed his

request to stay the appeal and proceed pro se. Dkt. 432. In accordance with Whitman’s wishes,

Edward Garland filed an emergency motion to withdraw and stay further proceedings in the appeal,

which was denied that same day by the Circuit. Edward Garland renewed his emergency motion

on Whitman’s half at the outset of oral argument; however, the Eleventh Circuit again denied the

motion. See Dkt. 429 at 2.


       Whitman’s claim that he was denied due process and access to the courts is unfounded as

it is well established that he has no constitutional right to self-representation on appeal. See

Martinez v. Court of Appeal of California, 528 U.S. 152, 163 (2000). Moreover, “once counsel’s

brief is filed, a motion to proceed pro se is untimely.” United States v. Cockerham 396 F. App’x

66, 68 (5th Cir. 2010) (citing United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998) (in

the context of the filing of an Anders brief)) (unpublished). As indicated above, Whitman’s

appellate brief was filed with the Eleventh Circuit in June 2016—twenty-one months prior to the

filing of his motion to stay in March 2018. Accordingly, Whitman has failed to establish how the

Circuit court erred in denying either his motion to stay the appeal or his counsel’s motion to

withdraw, which was filed literally on the eve or oral argument.



                                                22
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 23 of 24




                                        CONCLUSION

       There is no factual or legal basis to support Whitman’s claims for collateral relief.

Whitman is in prison because of the overwhelming evidence of his guilt, not because of the

ineffective assistance of his attorney or the jury tampering he alleges without foundation.

Accordingly, Whitman’s motion to vacate his conviction should be denied in its entirety.

DATED: December 23, 2019                    Respectfully submitted,

                                            COREY R. AMUNDSON,
                                            Chief, Public Integrity Section
                                            Criminal Division
                                            United States Department of Justice

                                            /s/ Richard B. Evans
                                            RICHARD B. EVANS
                                            Trial Attorney
                                            Public Integrity Section
                                            Criminal Division
                                            United States Department of Justice
                                            1331 F Street NW, 3rd Floor
                                            Washington, DC 20004
                                            Richard.B.Evans@usdoj.gov




                                               23
    Case 1:14-cr-00001-WLS-TQL Document 454 Filed 12/23/19 Page 24 of 24




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2019, I caused a copy of the foregoing pleading to
be filed via ECF and thereby served on counsel of record for all parties. I also caused a copy of
the foregoing pleading to be mailed to petitioner at the following address:

       CHRISTOPHER WHITMAN
       Prisoner No. 97202-020
       FCI COLEMAN LOW
       FEDERAL CORRECTIONAL INSTITUTION
       P.O. BOX 1031
       COLEMAN, FL 33521


                                                     /s/ Richard B. Evans
                                                     Trial Attorney
                                                     Public Integrity Section
                                                     Criminal Division
                                                     United States Department of Justice




                                                24
